              Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 1 of 11




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    MERLE NICHOLS,

 9                                  Plaintiff,             CASE NO. C18-1253-RAJ

10           v.
                                                           ORDER GRANTING IN PART AND
11    GEICO GENERAL INSURANCE                              DENYING IN PART DEFENDANT’S
      COMPANY,                                             MOTION FOR PROTECTIVE ORDER
12
                                    Defendant.
13

14                                           INTRODUCTION

15          Defendant GEICO General Insurance Company (“GEICO”) filed a Motion for Protective

16   Order, requesting oral argument. (Dkt. 61.) Plaintiff opposes the Motion. (Dkt. 64.) Now, having

17   considered the motion, related briefing, and the remainder of the record, the Court finds oral

18   argument unnecessary and herein GRANTS in part and DENIES in part defendant’s Motion for

19   Protective Order. (Dkt. 61.)

20                                           BACKGROUND

21          As observed in plaintiff’s opposition, this suit concerns GEICO’s use of “maximum

22   medical improvement” (MMI) in adjusting Personal Injury Protection (PIP) claims in Washington

23   State. Plaintiff filed suit on behalf of himself and all others similarly situated, but the parties

     ORDER RE: PROTECTIVE ORDER
     PAGE - 1
                 Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 2 of 11




 1   stipulated to and jointly requested a suspension of deadlines, including the deadline for seeking

 2   class certification, while awaiting a ruling on a previously pending motion to compel. (See Dkt.

 3   28.) The Court thereafter held oral argument and issued an Order Granting in Part and Denying

 4   in Part Plaintiff’s Motion to Compel discovery from GEICO. (Dkt. 56.) 1

 5           The Court’s Order addressing the motion to compel clarified the parameters of a Request

 6   for Production (RFP) of correspondence and/or other communication referring or relating to

 7   GEICO’s “engagement of physicians (or groups of physicians) to evaluate PIP claims” by

 8   Washington claimants, while noting plaintiff’s entitlement to resume third-party discovery, and

 9   outlined its ruling regarding GEICO’s production of a representative sample of claims to be used

10   to respond to other discovery requests. Defendant now moves for a protective order relating to

11   three Subpoena Duces Tecum (SDT) plaintiff submitted to third parties Dane Street, Medical

12   Consultants Network (MCN), and MES Solutions, Inc. (MES), identified by plaintiff as

13   contracting with defendant GEICO to perform independent medical examinations (IME). (Dkt.

14   61, Exs. 1-3.)

15                                                 DISCUSSION

16           A party may, in discovery, issue a Rule 45 subpoena to a non-party seeking the relevant

17   and proportional discovery allowed for under Rule 26. See Fed. R. Civ. P. 26(b)(1) and 45. Silcox

18   v. AN/PF Acquisitions Corp., C17-1131-RSM, 2018 WL 1532779 at *3 (W.D. Wash. Mar. 29,

19

20

21           1
               Consistent with the request contained in the stipulation, the Court ordered the parties to “submit
     new proposed dates for the deadlines relating to class certification within fifteen days of the Court’s ruling
22   on Plaintiff's Motion to Compel.” (Dkt. Entry dated April 15, 2019.) The Court ruled on the motion to
     compel on January 8, 2020, defendant filed its motion for a protective order on March 5, 2020, and the
23   parties have not, to date, submitted new proposed deadlines relating to class certification.


     ORDER RE: PROTECTIVE ORDER
     PAGE - 2
                 Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 3 of 11




 1   2018) (citations omitted). 2 An opposing party has standing to seek a protective order to limit the

 2   third-party discovery. Silcox, 2018 WL 1532779 at *3 (citation omitted).

 3           Even where relevant and proportional, the Court may limit discovery pursuant to Rule 26

 4   where it is “unreasonably cumulative or duplicative, or can be obtained from some other source

 5   that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). The

 6   Court may also, for good cause, “issue an order to protect a party or person from annoyance,

 7   embarrassment, oppression, or undue burden or expense, including . . . forbidding the disclosure

 8   or discovery . . . [or] forbidding inquiry into certain matters, or limiting the scope of disclosure or

 9   discovery to certain matters[.]” Fed. R. Civ. P. 26(c)(1)(A), (D). “The party seeking a protective

10   order has the burden to demonstrate good cause, and must make ‘a particular and specific

11   demonstration of fact as distinguished from stereotypical and conclusory statements’ supporting

12   the need for a protective order.” Silcox, 2018 WL 1532779 at *3 (quoting Auto-Owners Ins. Co. v.

13   Southeast Floating Docks, Inc., 231 F.R.D. 426, 429-30 (M.D. Fla. 2005) (quoted source

14   omitted)). See also Rivera v. NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir. 2004) (requiring

15   demonstration of harm or prejudice that will result from discovery).

16           Rule 45 also provides for the Court’s ability to quash or modify a subpoena. Fed. R. Civ.

17   P. 45(d)(3). For example, on timely motion, the Court must quash or modify a subpoena that

18   subjects a person to undue burden, and may, “to protect a person subject to or affected by a

19   subpoena,” quash or modify a subpoena requiring disclosure of “commercial information[.]” Fed.

20

21           2
               Rule 26 specifically provides for discovery of any nonprivileged matter both relevant to a claim
22   or defense and proportional to the needs of the case, “considering the importance of the issues at stake in
     the action, the amount in controversy, the parties’ relative access to relevant information, the parties’
     resources, the importance of the discovery in resolving the issues, and whether the burden or expense of
23   the proposed discovery outweighs its likely benefit[.]” Fed. R. Civ. P. 26(c)(1).

     ORDER RE: PROTECTIVE ORDER
     PAGE - 3
              Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 4 of 11




 1   R. Civ. P. 45(d)(3)(A)(iv), (B)(i). While there is no Ninth Circuit authority providing a party

 2   standing to quash a third-party subpoena, district courts generally recognize an assertion of

 3   privilege as providing such standing. Robertson v. Catholic Cmty. Servs. of W. Wash., C19-1618-

 4   RSM, 2020 WL 1819842 at *5 (W.D. Wash. Apr. 10, 2020) (citing Cal. Sportfishing Prot. Alliance

 5   v. Chico Scrap Metal, Inc., 299 F.R.D. 638, 643 (E.D. Cal. 2014)). See also Allstate Insurance

 6   Co. v. Lighthouse Law P.S. Inc., C15-1976-RLS, 2017 WL 497610 at *3 (W.D. Wash. Feb. 7,

 7   2017) (“A party has standing to quash a subpoena issued to a third party only where the party

 8   asserts a ‘legitimate privacy interest in the material sought.’”) (quoting Abu v. Piramco Sea-Tac

 9   Inc., No. C08-1167-RSL, 2009 WL 279036 at *1 (W.D. Wash. Feb. 5, 2009)).

10          GEICO here argues the scope of the SDTs are improperly broad and disproportionate to

11   the case. GEICO concedes plaintiff may be entitled to some discovery from third party MCN

12   relating to his own claim, the IME performed by MCN, and documents demonstrating GEICO’s

13   contractual relationship with MCN, if any. However, GEICO maintains plaintiff improperly seeks

14   to obtain information on individual GEICO claimants in order to look for new class representatives

15   or to pursue individual claims when class certification is denied. GEICO contends the Court

16   already limited the scope of allowable discovery to the sample produced in response to the motion

17   to compel. GEICO also takes issue with the fact the SDTs seek GEICO insureds’ protected health

18   information and proprietary GEICO information regarding its contractual relationships (which

19   may include sensitive agreed-upon pricing, etc.). It asserts putative class members’ personal

20   identifying information is not discoverable at this pre-certification stage of the proceedings and

21   rejects the sufficiency of telling third parties they “may” redact personal identifying/specific

22   medical information. (See Dkt. 61, Exs. 1-3.) GEICO notes plaintiff did not include with the

23   SDTs the Court-Ordered Protective Order requiring such redaction (see Dkt. 23), agree to

     ORDER RE: PROTECTIVE ORDER
     PAGE - 4
               Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 5 of 11




 1   compensate the third parties for the time and expense required for redaction, or even offer GEICO

 2   the opportunity to perform the redaction. GEICO also, in addition to other arguments and in lieu

 3   of quashing the SDTs, requests specific limitations for Requests 3-11, including limitations

 4   associated with vague terms, overbroad, vague, and ambiguous requests, and requests seeking

 5   information beyond the relevant time period. (See Dkt. 61 at 10-12.)

 6           Plaintiff contends GEICO misrepresents the record in this case and the Court’s Order on

 7   the motion to compel. Plaintiff maintains GEICO waived any objections to and is judicially

 8   estopped from preventing discovery from the IME providers given the Court’s ruling explicitly

 9   allowing for such discovery. Plaintiff also asserts GEICO lacks standing to raise objections on

10   behalf of third parties. Plaintiff, finally, rejects any contention it is not allowed to conduct

11   discovery to determine whether GEICO utilized MMI to craft a class certification motion. GEICO

12   counters plaintiff’s arguments in its reply (Dkt. 65) and includes the letters objecting to the SDTs

13   submitted by each third-party recipient (id., Ex. 4).

14           As discussed below, the Court agrees with plaintiff that GEICO, at least in part, fails to

15   accurately portray either the Court’s ruling on the motion to compel or the information now sought

16   by plaintiff. The Court also finds GEICO entitled to certain limitations in the SDTs submitted to

17   third parties.

18   A.      Contracts and Forms

19           The Court’s Order addressing plaintiff’s motion to compel considered an RFP calling for

20   production of “‘all correspondence and or other communication that refers or relates to

21   Defendant’s engagement of physicians (or groups of physicians) to evaluate PIP claims made to

22   you by PIP claimants in the State of Washington from July 24, 2012 to present[.]’” (Dkt. 56 at 2.)

23   The Court noted with respect to this RFP:

     ORDER RE: PROTECTIVE ORDER
     PAGE - 5
              Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 6 of 11




 1                          . . . Plaintiff has clarified that: (a) he is seeking production
                    of the contract or contracts between GEICO and an IME provider –
 2                  whether the provider is an individual physician, or a vendor of
                    services like MCN – and GEICO need not produce “all
 3                  correspondence” that refers or relates to the contract itself; (b) he is
                    seeking any “standard” questions or list of approved questions that
 4                  GEICO has exchanged with the individual providers of IME’s or
                    IME vendor; and (c) he is seeking responsive documents – as in the
 5                  specific questions GEICO asked the IME physician or IME vendor
                    to opine on – for PIP claims arising in the State of Washington from
 6                  July 24, 2012 through January 3, 2019, with redactions for personal
                    identifying information.
 7

 8   (Id.) The Court directed GEICO to produce all responsive documents to this discovery request or

 9   to certify it had no custody or control over any such documents, and clarified that the requirement

10   to produce documents in GEICO’s custody and control did not require GEICO to obtain documents

11   from a third party. The Court further ordered as follows: “Plaintiff shall also be entitled to resume

12   his discovery from third-parties, like MCN, for responsive documents. GEICO shall not object to

13   any such efforts to obtain responsive documents from third parties.” (Id.)

14          Contrary to GEICO’s contention, the Court did not limit allowable discovery to the sample

15   produced in response to the RFP discussed below and, indeed, explicitly provided for plaintiff’s

16   ability to seek discovery from third parties. Nor is the Court precluded from allowing such

17   discovery. The Court, instead, retains broad discretion over the class certification process. Vinole

18   v. Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009). The decision of whether or

19   not to permit discovery “‘lies within the sound discretion of the trial court.’” Id. (quoting Kamm

20   v. Cal. City Dev. Co., 509 F.2d 205, 209 (9th Cir. 1975)) (also stating: “Our cases stand for the

21   unremarkable proposition that often the pleadings alone will not resolve the question of class

22   certification and that some discovery will be warranted.”). Cf. Mantolete v. Bolger, 767 F.2d 1416,

23   1424 (9th Cir. 1985) (trial court does not abuse discretion in refusing to allow class discovery

     ORDER RE: PROTECTIVE ORDER
     PAGE - 6
              Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 7 of 11




 1   where a plaintiff does not advance “a prima facie showing that the class action requirements of

 2   Fed. R. Civ. P. 23 are satisfied or that discovery is likely to produce substantiation of the class

 3   allegations.”)

 4          A number of the SDT requests seek the same or similar information from third parties as

 5   that allowed for in the above-described RFP to GEICO. Specifically, Request 3 seeks “contracts”

 6   between GEICO and the third party regarding the performance of medical examinations in

 7   Washington, while Requests 4-7 seek “generic forms” (1) containing “instructions” created or used

 8   by GEICO or the third party for performing the medical examinations (Request 4); (2) relating to

 9   GEICO’s monitoring or supervision of the third party’s performance to ensure compliance with

10   GEICO’s instructions (Request 5); (3) containing “oversight conditions” used by GEICO in

11   connection with the third party’s retention (Request 6); and (5) consisting of forms drafted by

12   GEICO or used by the third party for the examinations “(including but not limited to questions the

13   medical practitioner is instructed to answer)” (Request 7). (Dkt. 61, Exs. 1-3.) In each of these

14   requests, plaintiff clarifies the third party is “not being asked to produce copies of completed

15   medical assessments performed by [the third party] or its doctors[.]” (Id.) The requests for

16   contracts and generic forms do not, as such, implicate GEICO’s concerns regarding a search for

17   class representatives or individual claimants or the privacy of GEICO insureds. Nor does the Court

18   find the requests vague, requiring further clarification, or failing to meet the Rule 26 requirements

19   of relevance and proportionality.

20          The Court does, however, agree with GEICO some limitations on these and other requests

21   are warranted. For instance, plaintiff should provide and clarify the applicability of the February

22   20, 2019 Protective Order (Dkt. 23) to any documents produced, and thereby address GEICO’s

23   concerns regarding any proprietary information. Plaintiff should also limit the requests to the

     ORDER RE: PROTECTIVE ORDER
     PAGE - 7
                Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 8 of 11




 1   disclosure of materials for the six years before the filing of the initial Complaint, the same time

 2   limitation applied in relation to the motion to compel. 3 In addition, Requests 9 and 10 – seeking,

 3   respectively, “instructions provided to [the third party] for completing medical assessments on

 4   behalf of GEICO” and “relating to [the third party’s] instructions to individual doctors or those

 5   performing medical examinations on behalf of GEICO” – should, like the preceding requests, be

 6   limited to generic forms and accompanied by the clarification the third party is not being asked to

 7   produce copies of completed medical assessments performed by the third party or its doctors. (Dkt.

 8   61, Exs. 1-3)

 9          The Court also agrees with GEICO’s opposition to Request 8. In this request, plaintiff

10   seeks documents or information “relating to medical assessments provided to [the third party] by

11   GEICO, or exchanged between GEICO” and the third party and “relating to the contractual

12   relationship” between GEICO and the third party, but does not require the production of completed

13   medical assessments performed. (Id.) As argued by GEICO, this request does not adequately

14   describe the documents or information sought, and appears overbroad, vague, ambiguous, and not

15   proportional to the needs of this case. Unless plaintiff is able to provide the necessary clarification

16   of the documents and information sought in this request and show its compliance with the findings

17   in this Order, it should not be included in any modified SDT provided to a third party.

18          The Court, finally, observes that GEICO does not offer any specific objection to the first

19   two requests in each SDT – seeking basic information regarding the person in possession and

20   control of documents produced and the person responding to the requests – or to the final request

21
            3
               At hearing, the total number of claims discussed began on July 24, 2012 and continued through
22   January 3, 2019 (when GEICO obtained a list of its PIP claims for responding to Plaintiff’s discovery
     requests). (Dkt. 56 at 3.) As before, the Court recognizes GEICO disputes the appropriate time frame for
23   the claims alleged in this lawsuit, but declines to decide the issue at this time.


     ORDER RE: PROTECTIVE ORDER
     PAGE - 8
              Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 9 of 11




 1   in the MCN SDT – seeking documents and information relating to any medical examination of

 2   plaintiff performed on behalf of GEICO. (Id.) These requests need not be modified.

 3   B.     Medical Examination Reports

 4          In the Order addressing plaintiff’s motion to compel, the Court considered GEICO’s

 5   provision of a total number of GEICO PIP claims made in Washington during the six-year class

 6   period plaintiff alleged is appropriate for discovery, July 24, 2012 through January 3, 2019, and

 7   ordered GEICO to utilize a qualified expert to select 500 of those claims at random and use the

 8   data from that sample to respond to plaintiff’s discovery requests. (Dkt. 56 at 3.) Production from

 9   the sample was to include, inter alia, any direct correspondence between GEICO and any

10   physician or medical provider that discusses or involves an IME being performed by the medical

11   provider to an individual claimant, and all correspondence and/or records of communication

12   between GEICO and a GEICO insured including the phrases “maximum medical improvement”

13   or “MMI.” (Id. at 3-4.)

14          The Court acknowledged GEICO’s dispute as to the proper time frame for claims alleged

15   in the lawsuit, but declined to then decide the issue. The Court indicated GEICO could redact any

16   personal identifying information and/or sensitive medical or other such information and that all

17   information disclosed would be subject to the February 20, 2019 Protective Order. Further,

18   plaintiff and his counsel were not to use any information obtained, either from GEICO or any third

19   party, as a lead, means or method for contacting any GEICO insured, customer or any person

20   claiming PIP benefits by or through a GEICO Policy before certification of a class, but were not

21   precluded from current, on-going attempts to communicate with potential claimants through means

22   other than GEICO’s responses to discovery.

23          The SDTs, in Request 11, seek the following:

     ORDER RE: PROTECTIVE ORDER
     PAGE - 9
             Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 10 of 11




 1                  All completed medical examination reports performed by [the third
                    party] on behalf of GEICO in the State of Washington between July
 2                  24, 2012 and July 7, 2018. In responding to this request, personal
                    identifying information, such as name, address and telephone
 3                  number may be redacted. Specific medical information, such as
                    injuries, may also be redacted. Any redactions, however, should not
 4                  prevent Plaintiff from determining 1) whether this medical
                    examination included a request to address [MMI], 2) the medical
 5                  provider’s conclusions relating to any request to address MMI, 3)
                    and any date identifying when MMI has been, or will be, reached.
 6

 7   (Dkt. 61, Exs. 1-3.) As argued by GEICO, this request seeks claim information exceeding that

 8   allowed for in the representative sample of claims for class certification discovery. The Court’s

 9   Order provided for the production of relevant documents from that sample, which GEICO asserts

10   included “relevant IME reports from third-party providers[.]” (Dkt. 65 at 3 (emphasis retained).)

11   This ruling accounted for GEICO’s objection that a search for all IME-related documents would

12   be unduly burdensome, requiring a file-by-file manual search of a very large total number of claim

13   files (see Dkt. 53), and provided for GEICO’s stipulation the 500 claims constituted a statistically

14   valid sample of the total number of PIP claims in Washington during the alleged putative class

15   period. It also protected against GEICO’s concern information obtained would be utilized as a

16   means to search for new class representatives or individual claimants prior to certification of a

17   class. Plaintiff’s current third-part discovery request for medical examination reports performed

18   by the third party on behalf of GEICO necessarily seeks discovery exceeding that found relevant

19   and proportional to the needs of this case at this stage in the proceedings.

20          Contrary to plaintiff’s contention, GEICO did not waive and is not judicially estopped from

21   offering its objections to this request. GEICO’s current position in relation to the discovery request

22   is, instead, consistent with that previously offered. See Ah Quin v. County of Kauai Dept. of

23   Transp., 733 F.3d 267, 749-50 (9th Cir. 2013) (factors informing the applicability of judicial

     ORDER RE: PROTECTIVE ORDER
     PAGE - 10
              Case 2:18-cv-01253-RAJ Document 67 Filed 04/30/20 Page 11 of 11




 1   estoppel include, inter alia, whether a party’s later position is “clearly inconsistent” with its earlier

 2   position) (quoting New Hampshire v. Maine, 532 U.S. 742, 750 (2001)) (internal quotation marks

 3   omitted). Nor does GEICO lack standing. “[A] party clearly has standing to seek a protective

 4   order to limit discovery from a third party[,]” and third-party subpoenas must meet the relevance

 5   and proportionality requirements of Rule 26. Silcox, 2018 WL 1532779 at *3. Moreover, as

 6   argued both in GEICO’s opposition and the third-party objections to the SDTs, good cause exists

 7   for an order precluding the discovery request under Rule 26(c)(1). That is, a response to Request

 8   11 requires a search for and production of documents spanning a five-year period, necessitates

 9   redaction of confidential and protected health information, and would impose undue burden and

10   expense on the responding parties.

11           GEICO is, in sum, entitled to a protective order, prior to a ruling on class certification,

12   forbidding the disclosure of the documents and information sought in Request 11. Plaintiff shall

13   exclude any such request from modified SDTs submitted to the third parties.

14                                              CONCLUSION

15           The Court GRANTS in part and DENIES in part defendant’s Motion for Protective Order.

16   (Dkt. 61.) Modified SDTs submitted to Dane Street, MCN, and MES, and any other third-party

17   vendors or providers, shall comply with the limitations set forth in this Order and be consistent

18   with the Order Granting in Part and Denying in Part Plaintiff’s Motion to Compel (Dkt. 56). The

19   Clerk is directed to send a copy of this Order to the parties and to the Honorable Richard A. Jones

20           DATED this 30th day of April, 2020.

21

22                                                           A
                                                             Mary Alice Theiler
23                                                           United States Magistrate Judge


     ORDER RE: PROTECTIVE ORDER
     PAGE - 11
